Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3 are amended

Response to Arguments
Objection to the Drawing
Applicant’s arguments regarding the drawing objections have been fully considered and are persuasive.  The objection of drawing has been withdrawn.

Objection to the Claims
Applicant has amended claims 1 and 3 in accordance with the Office’s requirements. Accordingly, the Examiner withdraws the objection to the Claims 1 and 3.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, and the instant invention regarding: when a direction from the center point of the inner interposed member to the center points of the core pieces seen in the axial direction of the winding portion is defined as a displacement direction, a separation distance between the inner circumferential surface of the winding portion and the outer circumferential surface of the inner interposed member on the displacement direction side is longer than a separation distance between the inner circumferential surface of the winding portion and the outer circumferential surface of the inner interposed member on the side that is opposite the displacement direction side, as recited in claim 1, in combination with the remaining features of Claim 1. Claims 2-10 directly or indirectly depend on independent claim 1. Therefore, claims 2-10 are also allowed.

(i) Ito et al.  (US 20150365015 A1) teaches that a reactor, comprising: a coil including a coil element formed by winding a winding wire;  a magnetic core including a part to be inserted into the coil element;  a pair of frame-shaped bobbins respectively provided on opposite axial ends of the coil element;  and a case for accommodating an assembly of 
the coil, the magnetic core and the pair of frame-shaped bobbins, wherein: two positions out of a total of four positions near opposite widthwise end parts of one frame-shaped bobbin and near opposite widthwise end parts of the other frame-shaped bobbin when the assembly accommodated in the case is viewed from above serve as positioning positions for determining the position of the assembly in the case and the remaining two positions serve as escaping positions;  projecting pieces are respectively provided at the four positions on either the frame-shaped bobbins or the case;  and engaging grooves to be engaged with the projecting pieces are respectively provided at the positioning positions and the escaping portions for allowing the projecting pieces to 
escape are respectively provided at the escaping positions on the other of the frame-shaped bobbins and the case (see claim 1 and Fig. 7).
	(ii) Ooishi (US 20130038415 A1) teaches that a reactor including an assembly of a coil, a magnetic core on which the coil is disposed, and a case that houses the assembly. The case includes an installation face, a side wall that is removably attached to the installation face and surrounds the periphery of the assembly, and a heat dissipation layer formed on the inner face of the installation face and interposed between the installation face and the installation-side face of the coil.  The installation 
face consists of aluminum, the side wall consists of an insulating resin, and the heat dissipation layer consists of an adhesive with high thermal conductivity and excellent insulation.  The installation face is separate from the side wall, making it easy to form the heat dissipation layer, and having excellent heat dissipation.  The side wall consists of an insulating resin, thus reducing the gap between it and the coil (See Fig. 2 and Abstract).
Maeno (US 20160343490 A1) teaches that a reactor according to this embodiment includes an annular core 1, first and second resin covers 21, 22 covering the circumference of the core 1, and a coil 3 attached to the leg portions of the core 1.  
The annular core 1 includes two thick I-shaped cores 11a, 11b that form the right and left leg portions, four thin I-shaped cores 12a, 13a, 12b, 13b bonded with both sides of the respective thick cores 11a, 11b, and two block-shape cores 14c, 14d that form yokes.  Those core pieces are bonded in a rectangular shape.  According to this embodiment, spacers 15a, 15b that form respective magnetic gaps are fitted in bonding portions between the two thick I-shaped cores 11a, 11b and the four thin I-shaped cores 12a, 13a, 12b, 13b bonded with both ends of the respective thick cores 11a, 11b, but such spacers 15a, 15b may be utilized as appropriate in accordance with the presence/absence of the magnetic gap.  Hence, the present invention is applicable to an annular core that has no spacer (see Figs. 1-2 and para 0034-0035).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837